Title: From George Washington to Timothy Pickering, 11 April 1781
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters New Windsor April 11. 1781
                        
                        You will take the earliest, and most efficacious Measures for the transportation of all the salted Provisions
                            collected in the Towns westward of Connecticut River, to the Army. To facilitate this, I have written the enclosed Letter
                            to His Excellency Govr Trumbull, requesting his influence, and assistance—which you will be pleased to forward, with the
                            Dispatches for the Count De Rochambeau by the Chain of Expresses—I must request, that you will pay the most pointed
                            attention to the execution of this business of transportation; as not only the safety of our important Posts on this
                            River, but the very existance of the Army, depends almost entirely, on the punctuality with which this Order is executed.
                            I am Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    